Citation Nr: 0805105	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On January 7, 2008, the 
veteran attended a Travel Board Hearing before the 
undersigned Veterans Law Judge and the transcript from that 
proceeding has been associated with the claims file.  On 
January 17, 2008, the veteran's motion to advance his case on 
the Board's docket was granted,  in accordance with 
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).

The Board notes that a claim for service connection for 
bilateral hearing loss was denied in an unappealed RO 
decision in July 2001.  In December 2003, the veteran sought 
to reopen the claim.  The RO determined that new and material 
evidence had been submitted such that the claim could be 
reopened, and the RO decided the claim on the merits.

Before considering the merits of the veteran's claim for 
service connection for bilateral hearing loss, the Board must 
establish its jurisdiction by determining whether new and 
material evidence has been submitted to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
must proceed in this fashion regardless of the RO's actions.  
Id.


FINDINGS OF FACT

1.  A July 2001 rating decision denied service connection for 
bilateral hearing loss.  VA notified the veteran of the 
decision in August 2001, including notice of his appellate 
rights, and the veteran did not initiate a timely appeal.  
The rating is final.

2.  Evidence received since the July 2001 rating decision 
that denied service connection for bilateral hearing loss is 
not duplicative or cumulative in nature and raises a 
reasonable possibility of substantiating the veteran's claim.

3.  Evidence shows no hearing loss at the time of the 
veteran's entrance into and separation from military service, 
the veteran's exposure to noise in post-service civilian 
jobs, and no objective findings of hearing loss until 49 
years after the veteran separated from military service.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The veteran's claim for service connection for bilateral 
hearing loss is reopened for consideration on the merits 
based on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service and sensorineural 
hearing loss may not be presumed to be of service onset.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 
also 38 U.S.C.A. § 5107(b) (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. With respect to the veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date for an award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

VA notice letters were provided to the veteran in January and 
December 2004, and in March 2006.  The letters fully 
satisfied all notice requirements under the VCAA.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran's VA and other medical records have been obtained 
to the extent available.  The Board notes that in October 
2007, the RO requested from the United States Naval Academy 
copies of medical records pertaining to the veteran.  No 
reply is of record.  Since the veteran has indicated that he 
received treatment on an outpatient basis at this facility, 
and not on an inpatient basis, the Board concludes that no 
separately filed records of his treatment would be obtained.  
No further action is necessary in this regard.  There is no 
indication in the record that any additional evidence 
relevant to the claims is available but is not part of the 
claims file.  The Board finds that the current medical 
evidence in the record is sufficient for purposes of 
rendering a decision on appeal concerning the veteran's 
claim, and that a VA medical examination is not needed.  See 
38 U.S.C.A. § 5103A(d).

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.



New and Material Evidence to Reopen Claim

In July 2001 the RO denied service connection for bilateral 
hearing loss.  That decision is final.  See 38 U.S.C.A. § 
7105(c) (West 2002).  A claim that is denied in a final RO 
decision will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured 
regarding that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Evidence is "new" if it is existing evidence that was not 
previously submitted to VA decision makers.  38 C.F.R. § 
3.156(a) (2007).  Evidence is "material" if it is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran's claim for service connection was denied in July 
2001 based on a finding that no medical evidence showed 
current bilateral hearing loss or bilateral hearing loss 
during the veteran's military service.  The evidence in the 
record at the time of the decision included the veteran's 
military service medical records (SMRs).
 
The following evidence has been received since the last final 
denial of the veteran's claim in July 2001:  medical records 
from Kaiser Permanente dated from May 1994 to March 1997; 
medical records from Express Care dated from February 2001 to 
January 2002; an audiogram result record and report from 
Hearing Solutions, Inc., dated September 2003; a report of 
the results of an October 2004 hearing aid test; two pages 
from a November 2004 U.S.S. Casa Grande family newsletter; VA 
medical records dated from October 2001 to November 2005; the 
veteran's written statements submitted in January and 
September 2004, and April 2006; a two-page report from a 
March 2006 MRI study of the veteran's brain; and the 
veteran's October 2007 motion seeking to advance his case on 
the Board's docket.

The Board has reviewed this evidence and concludes that 
multiples copies of some of the evidence have been received, 
but that the evidence is not cumulative or redundant of the 
evidence that was of record at the time of the July 2001 
final RO decision and is, therefore, new evidence.  See 
38 C.F.R. § 3.156(a).  The Board concludes further that some 
of the evidence relates to an unestablished fact necessary to 
substantiate the claim; that is, the factual determination of 
whether or not the veteran's current bilateral hearing loss 
was incurred in or aggravated by his military service.  This 
evidence is thereby material.  Id.

Having determined that new and material evidence has been 
added to the record since the July 2001 RO decision, the 
veteran's claim for service connection is reopened and the 
Board will proceed to consider the claim on the merits.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Merits of the Claim

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for a 
disability first diagnosed after service when all of the 
evidence, including that pertinent to service, shows that the 
disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The second and third elements 
noted above can be demonstrated through a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  To establish continuity of symptomatology a claimant 
must show (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Id.

For certain diseases, such as sensorineural hearing loss, 
service connection can be presumed.  When a veteran has 
served continuously for 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and has a 
disease specified in the law that becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of service, the disease shall be presumed to have 
been incurred in service even though there is no evidence of 
the disease during the period of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to the evidence in the veteran's claims file 
concerning his hearing, his SMRs do not show any complaints 
of or treatment for hearing loss during military service.  
The SMRs show that the veteran was treated for fungus in his 
left ear for two-and-one-half weeks from June to July 1952.  
Entries in the veteran's sick call record dated from February 
1952 to September 1954 do not include any other reference to 
the veteran's hearing or ears.

On his April 2001 VA claim form, the veteran wrote that he 
was kicked in the right ear and had a ruptured ear drum in 
1953.  He indicated that he was treated on board his ship and 
in Annapolis, Maryland.  In September 2004 the veteran 
submitted a written statement describing the in-service 
event, saying a shipmate jumped into the water where the 
veteran was and accidentally landed on the right side of the 
veteran's head.  The veteran provided notarized affidavits 
from two men he said were his former shipmates affirming the 
veteran's statement about the alleged event.

No note of the accident described by the veteran or an injury 
to the veteran's right ear appears in the veteran's sick call 
treatment record from his ship.  The sick call record 
includes 22 entries concerning the veteran from February 1952 
to September 1954.  Two entries are dated in 1953, one in 
February and one in October, showing the veteran complained 
each time of having a cold and he was treated with routine 
medication.

An April 1954 entry in the veteran's SMRs shows that he was 
transferred to the U.S. Naval Hospital in Charleston, South 
Carolina, for removal of all his infected teeth, which was 
described as an uneventful course of treatment.  The 
veteran's SMRs show he was transferred from the hospital to 
the naval base in Charleston to await completion of a dental 
prosthesis, and that he was discharged to duty in May 1954.  
Again, the medical records from this period do not mention 
hearing loss or anything concerning the veteran's ears.  The 
report from the veteran's medical examination at the time he 
separated from military service shows his ears to be normal, 
and no diseases or defects are noted in the summary of the 
report.

The Board acknowledges the veteran's recollection of the in-
service in-water accident and the affidavits affirming the 
occurrence, as well as the veteran's assertions that his 
eardrum was ruptured and his hearing loss is a result of his 
military service.  The Board concedes that the veteran is 
competent to give evidence about what he experienced in 
service.  See Barr, 21 Vet. App. at 307-08.  The veteran is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Clyburn v. West, 12 Vet. App. 
296, 301 (1999).  With respect to any possible connection 
between the veteran's current hearing loss and his military 
service, the Board must rely on the relevant medical evidence 
to make a determination.

As noted herein, the veteran's SMRs do not show any mention 
of the injury to the veteran's right ear as described by the 
veteran.  The SMRs include detailed entries of treatment for 
fungus in the veteran's left ear, and entries of his medical 
events from his enlistment medical examination through to his 
separation medical examination.  No records are in the 
veteran's claims file showing treatment in Annapolis, 
Maryland, although the RO requested records concerning the 
veteran from the Annapolis Naval Hospital.  The veteran's 
separation medical examination report does not show any 
hearing loss present upon the veteran's discharge from 
military service.

Based on the details included in the veteran's SMRs, the 
inclusion of entries in the SMRs dated in 1953 without any 
mention of treatment for an injury to the veteran's right 
ear, and the indication of normal hearing on the veteran's 
military separation medical examination report, the Board 
concludes that the contemporaneous medical evidence does not 
support the veteran's claim that he suffered hearing loss as 
a result of an injury to his ear in the military in 1953.  As 
discussed below, no credible medical evidence in the claims 
file supports a finding that the veteran's hearing loss was 
incurred in or aggravated by his military service or that 
sensorineural hearing loss became manifest to a degree of 10 
percent or more in the year following his separation from 
service.

No medical or other evidence in the veteran's claims file 
concerning the veteran's hearing or ears after his discharge 
from the military is dated in the decades long period between 
his 1954 separation from military service and his 2001 
initial claim for VA benefits.  The earliest entry in the 
record medical evidence showing hearing loss is dated in 
September 2003, 49 years after the veteran separated from 
active military service.

A September 2003 report from an audiometric evaluation 
includes objective findings of mild to profound bilateral 
sensorineural hearing loss.  The examiner did not note having 
reviewed the veteran's claims file and reported the veteran's 
stated history.  The examiner opined that the veteran's 
hearing loss is more likely than not a result of in-service 
noise exposure and injury and recommended binaural hearing 
aids.  VA medical records from September 2003 show that the 
veteran was referred for an audiologic evaluation, that the 
veteran had the evaluation, and that he received hearing aids 
in February 2004.  The evidence supports a finding that the 
September 2003 audiometric evaluation and report were related 
to the provision of hearing aids.

VA medical records show that the veteran had his hearing aid 
tested in October 2004.  A return appointment was set for the 
veteran to receive assistance with any hearing aid issues, 
but there is no indication that the veteran sought further 
assistance from VA.

No other medical evidence in the veteran's claims file 
concerns hearing loss.  The medical evidence that addresses 
hearing loss is directly related to the veteran's receipt of 
hearing aids through VA.  Although the examiner for hearing 
aids opined that the veteran had incurred hearing loss due to 
noise exposure and injury during his active military service, 
the examiner did not support this opinion with credible 
evidence.  A medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative evidence for purposes of 
determining whether a disorder was incurred in or aggravated 
by military service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
The Board finds that the September 2003 audiology examiner's 
opinion concerning the cause of the veteran's hearing loss is 
not credible medical evidence to establish in-service 
incurrence because it is based only on the veteran's 
recitation of his history and not on the SMRs and other 
evidence in the veteran's claims file, which includes the 
veteran's statements of noise exposure in his post-service 
civilian jobs.  Id.

While the veteran states that the onset of his hearing loss 
was in service, no medical evidence of record concerning 
hearing loss pre-dates 2003, almost 50 years after the 
veteran was discharged from military service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.   See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board must consider all the evidence, including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability, thus allowing that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003).

The Board notes that the decades-long evidentiary gap in this 
case between the veteran's active military service and the 
earliest medically documented complaints of his hearing loss 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
objective evidence of continuing complaints, symptoms, or 
findings of hearing loss for decades between the veteran's 
period of active duty and the medical records dated in 2003 
is itself evidence which tends to show that the veteran's 
hearing loss did not have its onset in service.

The Board finds that the record in this case lacks credible 
evidence of incurrence of hearing loss in service and any 
manifestation of sensorineural hearing loss in the one-year 
period after separation from service; of continuity of 
symptomatology after service; and of any nexus between the 
veteran's hearing loss and his military service.  See Hickson 
and Barr, both supra; 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  For the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current hearing loss is related 
to his military service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened.  
The claim is allowed to this extent only.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


